Citation Nr: 0937330	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability identified as status post anterior 
cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 2003 to January 2004, as well as an 
additional eleven months of other active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a left knee disability identified as 
status post anterior cruciate ligament repair with an initial 
10 percent evaluation.

The Veteran requested a hearing in conjunction with his 
appeal.  He was provided a travel board hearing in August 
2007, and a transcript of that hearing has been associated 
with the Veteran's claims file.

This matter has twice been before the Board previously.  In 
March 2007, the Veteran's appeal was remanded for the RO to 
arrange a travel board hearing.  In November 2007, the matter 
was remanded in order to obtain medical records and to 
provide the Veteran with an examination.

Unfortunately, for the reasons discussed below, this appeal 
must once again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's claim must be remanded to obtain additional 
medical records and for an examination.  

The Veteran indicated during his November 2007 hearing that 
he had surgery on his left knee for arthritis in November 
2006.  Subsequently, the RO obtained records from an August 
2006 arthroscopic surgery on his left knee, but not records 
from any surgery in November 2006.  The RO should ask the 
Veteran to clarify whether he had surgery in November 2006 in 
addition to the August 2006 surgery.  If the Veteran did have 
surgery in November 2006, the RO should have the Veteran sign 
an appropriate release, and should obtain those records.

The most recent VA progress reports for the Veteran's left 
knee condition are from January 2008.  There are no private 
medical records associated with the file subsequent to the 
August 2006 surgery, other than notes from a subsequent 
surgery in August 2009.  The evidence in the file clearly 
suggests that he has received treatment since January 2008.  
The RO should ascertain whether the Veteran has received 
additional treatment, and, if so, should have the Veteran 
sign the appropriate releases (if the appropriate releases 
are not already on file) and obtain all evidence relevant to 
the Veteran's claim, whether from VA or private sources.

The Veteran had surgery in August 2009 on his left knee.  As 
such, the Veteran's condition has clearly changed since the 
May 2009 VA examination, and a new examination is warranted 
in order to ascertain the current status of the Veteran's 
left knee disability.  The RO should arrange for an 
examination to determine the current status of the Veteran's 
condition.

Finally, a review of the record also reveals that the Veteran 
submitted additional material evidence concerning his left 
knee subsequent to the last supplemental statement of the 
case.  As he has not waived agency of original jurisdiction 
consideration of this evidence, the case must be remanded for 
consideration by the RO.  38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
ascertain whether he had surgery in 
November 2006 in addition to his August 
2006 surgery.  If the Veteran did have 
surgery in November 2006, the RO should 
have the Veteran sign an appropriate 
release, and the RO should then obtain the 
records from the surgery.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his disability.  
Particularly noted in this regard are 
records of any recent treatment or 2009 
surgery.  After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment not 
previously obtained should be obtained and 
associated with the claims file.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

3.  The RO should schedule the Veteran for 
an examination to determine the current 
nature and severity of the Veteran's left 
knee disorder.  Prior to the examination, 
the examiner should review the claims file 
and this remand, and should indicate in 
his or her report that an appropriate 
review was completed.  

The examiner should provide a detailed 
review of the Veteran's history and 
current complaints regarding the nature 
and extent of his left knee disability.  
The examiner should measure the Veteran's 
range of motion of the knee, to include 
limitation of motion due to pain, and 
discuss the presence or absence of any 
laxity or instability.  The examiner 
should indicate whether the Veteran's knee 
is additionally limited by reduced range 
of motion, weakened movement, excess 
fatigability, swelling and/or pain on 
repetitive motion.  The examiner should 
also address whether the Veteran 
experiences flare-ups, and, if so, how 
these affect the Veteran's functional 
ability.  Finally, noting the Veteran's 
history of knee surgeries, the examiner 
should opine, if possible, as to how the 
Veteran's knee condition has worsened or 
improved over the course of his appeal, 
since January 2004.

A full rationale is requested for all 
opinions expressed by the examiner.  If 
the examiner is unable to offer an opinion 
on any issue presented, the examiner 
should explain why an opinion is not 
possible.  

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

